UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                        11 CR 465-01 (LAP)
        - v –
                                               ORDER
Gilberto Dejesus Guiterrez
Mianda

LORETTA A. PRESKA, Senior United States District Judge:



     The bail hearing scheduled for March 17, 2020 is adjourned

to April 2, 2020 at 2:00 p.m.   Time is excluded from today,

until April 2, 2020, from calculation under the speedy trial act

in the interest of justice.




                         ________________________________
                         LORETTA A. PRESKA
                         Senior United States District Judge



Dated: March 16, 2020
New York, New York
